DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The corrected drawing sheets and amendments to the specification have been fully considered and have overcome the drawing objection of 5/24/2022, and therefore it has been withdrawn.
Response to Arguments
	The claim objections regarding the preamble of claims 10-17 have been overcome and are withdrawn. However, the single claim objection to claim 10 has not been addressed and remains below.
	The 112(b) rejections have been overcome and are withdrawn.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 10 is objected to because of the following informalities: “pivotal connections to not impart” should read --pivotal connections do not impart--.  Appropriate correction is required.
Claims 6-8 are objected to because of the following informalities: the amendment to claim 6 states “wherein one of the clevis and the lug is fixedly positioned relative to the main fitting”. The main fitting is introduced in the preamble and comprises the main barrel, cross beam, and drag arm. It is believed that this should read: “wherein one of the clevis and the lug is fixedly positioned relative to the main barrel”, as is consistent with the disclosure. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-10, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartel (US 4047681 A) in view of Bennet (US 20120217341 A1).
For claim 1, Hartel discloses a landing gear main fitting for an aircraft landing gear assembly, the main fitting comprising:
a main barrel 13;
a cross beam 18 fixedly positioned relative to the main barrel and extending radially from the main barrel Fig. 3; and
a drag arm 32 comprising a first end pivotally coupled to the cross beam by a first pivotal connection Fig. 3: top of 32 and a second end pivotally coupled to the main barrel by a second pivotal connection Fig. 3: bottom of 32; pivot shown in Fig. 1, but fails to disclose that the second pivotal connection comprises a spherical bearing engaging the main barrel and the second end of the drag arm.
However, Bennet teaches a landing gear main fitting 2 with a pivotal connection with a spherical bearing mounted thereto Para 0017: “it will be appreciated that multi-axis pivots, such as spherical bearings or cardan joints for example, may equally be used”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hartel by using a spherical bearing as disclosed by Bennett. One of ordinary skill in the art would have been motivated to make this modification to provide rotation in two orthogonal rotations in order to prevent bending and twisting forces on the bar, since it would have been a simple substitution of one known element for another to provide predictable results.
For claim 2, Hartel as modified discloses the landing gear main fitting of Claim 1, wherein the cross beam and the main barrel are integrally formed as shown in Fig. 2, it can be seen they are one piece.
For claim 3, Hartel as modified discloses the landing gear main fitting of Claim 1, wherein the first pivotal connection comprises a clevis and a lug Col 5, lines 28-29: “A fixed lug 33 attaches an upper end of brace 32 to shaft 18”, but fails to teach a spherical bearing.
However, Bennet teaches a landing gear main fitting 2 with a pivotal connection with a spherical bearing mounted thereto Para 0017: “it will be appreciated that multi-axis pivots, such as spherical bearings or cardan joints for example, may equally be used”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hartel by using a spherical bearing as disclosed by Bennett. One of ordinary skill in the art would have been motivated to make this modification to provide rotation in two orthogonal rotations in order to prevent bending and twisting forces on the bar, since it would have been a simple substitution of one known element for another to provide predictable results.
For claim 4, Hartel as modified discloses the landing gear main fitting of Claim 3, wherein the lug top end of drag arm 32 is integrally formed with the drag arm as integral is defined as “consisting or composed of parts that together constitute a whole” (https://www.dictionary.com/browse/integral), and the clevis is integrally formed with the cross beam Fig. 3: clevis formed with 18 which attaches to top of drag arm 32.
For claim 6, Hartel as modified discloses the landing gear main fitting of Claim 1, wherein the second pivotal connection comprises a clevis and a lug with a spherical bearing mounted thereto as modified, wherein one of the clevis and the lug is fixedly positioned relative to the main fitting Fig. 1: clevis 35 fixedly positioned relative to main barrel, and the other of the clevis and the lug is fixedly positioned relative to the drag arm lug fixedly positioned relative to 32.
For claim 7, Hartel as modified discloses the landing gear main fitting of Claim 6, wherein the lug is integrally formed with the drag arm Fig. 1: lug is formed at the bottom of 32, and the clevis is integrally formed with the main barrel 35 integrally formed with 13.
For claim 9, Hartel as modified discloses the landing gear main fitting of Claim 1, wherein the first and second pivotal connections define first and second pivot points at the top and bottom of 32, respectively, wherein the drag link is only subject to tensile and compressive loads along a line connecting the first and second pivot points as the pivots at the ends only transfer tensile and compressive loads along that line.
For claim 10, Hartel as modified discloses the landing gear of Claim 9, wherein the first and second pivotal connections to not impart bending loads or torsional loads to the drag link as the pivots allow the joints to rotate and prevent those loads.
For claim 13, Hartel as modified discloses the landing gear assembly of Claim 1, wherein the drag arm comprises a different material than the main barrel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made construct the drag arm from a different material than the main barrel to select the best material to handle the anticipated loads while remaining as light as possible, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
For claim 15, Hartel as modified discloses the landing gear assembly of Claim 1, wherein the cross beam forms part of a trunnion 18 configured to rotatably couple the landing gear assembly to the aircraft about 19.
For claim 16, Hartel as modified discloses the landing gear assembly of Claim 15, wherein the trunnion further comprises first and second lugs Fig. 1: mounts 15 defining an axis of rotation.
For claim 17, Hartel as modified discloses the landing gear assembly of Claim 15, wherein the cross beam comprises a cylindrical recess formed at each end to define an axis of rotation the material around mounts 15 is recessed to create a cylindrical shape.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartel in view of Bennet, as above, further in view of Ducos (US 20130119197 A1).
For claim 5, Hartel as modified discloses the landing gear main fitting of Claim 3, but fails to disclose that the lug is integrally formed with the cross beam, and the clevis is integrally formed with the drag arm. The lug and clevis are integrally formed with the drag arm and cross beam but are swapped on Hartel.
However, Ducos teaches a drag arm Fig. 1: 2b which is integrally formed with a clevis on each end top and bottom of 2b, the clevis engaged with a lug at each end lug formed with main barrel 7 and with cross beam 3. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hartel by swapping the lug and clevis such that the drag arm forms the clevis and the lug is used to attach the drag arm to the cross beam at the top and the main barrel at the bottom as disclosed by Ducos. One of ordinary skill in the art would have been motivated to make this modification to increase strength of the drag arm by constructing it of two spaced out components which form the clevis as shown in Fig. 1 of Ducos.
For claim 8, Hartel as modified discloses the landing gear main fitting of Claim 6, but fails to disclose that the lug is integrally formed with the main barrel, and the clevis is integrally formed with the drag link.
However, Ducos teaches a drag arm Fig. 1: 2b which is integrally formed with a clevis on each end top and bottom of 2b, the clevis engaged with a lug at each end lug formed with main barrel 7 and with cross beam 3. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hartel by swapping the lug and clevis such that the drag arm forms the clevis and the lug is used to attach the drag arm to the cross beam at the top and the main barrel at the bottom as disclosed by Ducos. One of ordinary skill in the art would have been motivated to make this modification to increase strength of the drag arm by constructing it of two spaced out components which form the clevis as shown in Fig. 1 of Ducos.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartel in view of Bennet, as above, further in view of Alberto (US 3173633 A).
For claims 11 and 12, Hartel as modified discloses the landing gear assembly of Claim 1, but fails to disclose that at least a portion of the drag link has an aerodynamic profile which defines an airfoil.
However, Alberto teaches a landing gear assembly wherein a portion of the drag link 11 has an aerodynamic profile which defines an airfoil Fig. 2.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hartel by shaping the drag link to have an airfoil shape as disclosed by Alberto. One of ordinary skill in the art would have been motivated to make this modification for drag reduction.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartel in view of Bennet, as above, further in view of Himmelmann (US 20180031028 A1).
For claim 14, Hartel as modified discloses the landing gear assembly of Claim 13, wherein the drag arm is manufactured by additive manufacturing.
	However, Himmelmann teaches “a method of making a thin-skin side-stay beam using additive manufacturing techniques” Para 0043.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hartel by manufacturing the drag arm by additive manufacturing as disclosed by Himmelmann. One of ordinary skill in the art would have been motivated to make this modification for ease/cost of manufacturing and for saving weight by only reinforcing areas with material according to the load they encounter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        


/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/16/2022